UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7253



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BRUCE CHARLES HEGGEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-01-46)


Submitted:   November 6, 2003          Decided:     November 20, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce Charles Heggen, Appellant Pro Se. Jennifer Marie Hoefling,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Bruce   Charles   Heggen   appeals     the    district   court’s   order

denying without prejudice his motion for return of seized property.

We   have   reviewed    the   record   and   find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court. See United States v. Heggen, No. CR-01-46 (W.D.N.C. Aug. 6,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                    AFFIRMED




                                       2